The appellant sued Mrs. H.R. Bass on a note for $914.41, executed by her in January, 1920. Mrs. Bass pleaded coverture, among other defenses. In a trial before the court a judgment was rendered in her favor. In this appeal appellant contends that the evidence was such as to require a finding that the note sued on was based upon a loan of money to enable Mrs. Bass to purchase necessaries for the support of herself and family, and also for material used by her in improving her separate property. Viewed in the light most favorable to the appellant, the testimony upon that issue was conflicting, and for that reason the finding of the trial court should not be disturbed. The judgment is affirmed.
 *Page 173